Citation Nr: 0508429	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-30 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a viral syndrome, 
to include anaerobic streptococci and bacterial infection.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include anxiety, schizophrenia, 
panic disorder, and personality disorders.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
epilepsy and seizures.

4.  Entitlement to service connection for a chronic 
neurologic disorder, to include frontal/temporal lobe 
disorders, to include as due to undiagnosed illness.

5.  Entitlement to service connection for chronic fatigue 
syndrome, to include consideration under 38 C.F.R. § 3.317 
(2004).

6.  Entitlement to service connection for residual injuries, 
to include fractured bones, claimed as secondary to seizures.


7.  Entitlement to service connection for joint pain, nausea, 
chronic diarrhea, dysarthria, respiratory disorders, sleep 
disturbance, gastrointestinal disorders, and abnormal weight 
loss, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's verified period of active military service 
extended from July 1990 to August 1992.  This matter comes 
properly before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in Columbia, St. Louis, Missouri (RO).  

The Board is only rendering a decision with respect to the 
veteran's claim for service connection for a viral syndrome, 
to include streptococci infection.  The other issues on 
appeal are addressed in the Remand portion of the decision 
below; this issue is remanded to the RO via the Appeals 
Management Center in Washington, DC.  



FINDINGS OF FACT

1.  The service medical records reveal that the veteran had 
strep throat and viral upper respiratory infections during 
service which were treated medically and resolved without 
residual disability.

2.  VA medical records show treatment for strep throat in 
1994.

3.  There is no competent medical evidence linking any 
current disability to the veteran's inservice strep and viral 
infections.  


CONCLUSION OF LAW

A disability as a residual of a viral syndrome, to include 
anaerobic streptococci and bacterial infection, was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claim for service connection in a 
letter dated January 2004.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claim.  Thus, VA's duty to assist 
has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II. Service Connection

The veteran claims entitlement to service connection for a 
viral syndrome, to include streptococci infection.  He 
believes he was infected with streptococci, and/or a virus 
during service and that this has caused him to develop 
numerous medical disorders.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  


The veteran claims that during service he was involved in 
training personnel from the armed forces of Pakistan.  He 
alleges that these individuals infected him with a virus and 
that this has caused numerous medical disabilities.  The 
veteran's service medical records are complete and contain 
entrance and separation examination reports along with 
treatment records spanning the veteran's entire period of 
active military service.  Service department treatment 
records dated in December 1990 reveal that the veteran had 
complaints of sore throat, fever, chills, and upper 
respiratory symptoms.  The diagnosis was "strep pharyngitis 
with dehydration," and the veteran was treated medically.  
The diagnosis was confirmed by a December 1990 laboratory 
report which revealed that the veteran had "Beta Hemolytic 
Group A Streptococcus."  A July 1991 treatment record 
reveals that the veteran had complaints of nasal congestion 
with nausea and joint pain.  The assessment was "viral 
syndrome."  In December 1991, the veteran had complaints of 
sore throat, running nosed, congestion, and loose stools.  
The diagnosis was "probable strep pharyngitis and URI (upper 
respiratory infection)."  In August 1992, separation 
examination of the veteran was conducted.  There was no 
indication of any residual disability from the veteran's 
strep, viral, and upper respiratory infections.  The 
veteran's sinuses, nose, and throat were all evaluated as 
"normal," with no abnormalities noted by the examining 
physician.  The veteran was ultimately separated as 
unsuitable for service because of an anti-social personality 
disorder.  

VA medical treatment records dated March 1994 reveal that the 
veteran had complaints of a sore throat.  On physical 
examination the veteran's throat was red and the assessment 
was pharyngitis which was treated with antibiotics.  An 
accompanying VA laboratory record shows that a throat culture 
was taken and was positive for "streptococcus beta 
hemolytic."  

The veteran's claims file is four volumes in size and 
contains a large amount of VA medical records and a variety 
of other information which the veteran has printed or 
photocopied to submit.  There are a considerable volume of VA 
medical records showing treatment for psychiatric disorders, 
seizures, and substance abuse.  Other VA records reveal 
numerous other complaints made by the veteran such as 
fatigue, 


gastrointestinal symptoms, and neurologic symptoms.  The 
veteran alleges that he contracted a viral syndrome during 
service and that it caused all of this medical disabilities.  
The veteran has also submitted photocopies of various VA 
medical records which he has annotated.  For example in 
September 2000 Computerized Tomography (CT) of the veteran's 
brain was conducted to evaluate mental status changes.  The 
CT report indicated that the veteran had "small low 
attenuation area involving the left frontal lobe near the 
base."  The veteran then annotated this record by had to say 
"due to viral syndrome" among other things.  The veteran's 
annotations are not competent medical evidence to establish a 
diagnosis or the etiology a disorder.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make any medical determinations related to his claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the veteran's 
claim for service connection for a viral syndrome, to include 
streptococci infection.  The service medical records show 
that the veteran was treated during service for strep 
infection of the throat and viral upper respiratory 
infections.  However, these illnesses were treated and 
resolved without any residual disability.  VA medical records 
show that the veteran required treatment for strep throat 
approximately 2 years after he separated from military 
service.  However, there is no competent medical evidence of 
record which links the post-service instance of strep throat 
to the veteran's military service.  There is also a complete 
absence of any competent medical evidence which shows that 
any of the veteran's current medical disorders are in any way 
related to the his active military service or to the strep 
and viral infections which he was treated for during service.  
As such service connection for a viral syndrome, to include 
streptococci infection, is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim for service connection for 
hypertension, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a viral syndrome, to include anaerobic 
streptococci and bacterial infection, is denied.  


REMAND

With respect to the veteran's claims for chronic mental 
illness and seizures, in September 1997 the RO denied service 
connection for a psychiatric disorder and epilepsy.  This is 
a final decision denying service connection for these 
disabilities.  Therefore, the issues need to be adjudicated 
on the basis of whether the veteran has submitted new and 
material evidence to reopen the claims.  The RO has not 
addressed these issues in this manner.  This must be done.  

The evidence of record indicates that the veteran had active 
military service from August 1987 to August 1992.  However, 
only the period of service from July 1990 to August 1992 has 
been verified.  The RO needs to verify all of the veteran's 
active service.  Moreover, the veteran submitted a copy of 
his DD 214 which was stamped by the Missouri National Guard.  
The RO needs to ascertain if the veteran served in the 
National Guard and if there are additional records from this 
service that need to be obtained.  

The veteran claims that he has Persian Gulf War Syndrome.  
The evidence of record does not show that the veteran served 
within the Southwest Asia Theater of operations during the 
Persian Gulf War as contemplated by 38 C.F.R.  § 3.317.  
However, the veteran served in a Navy land-based Patrol 
Squadron and his DD 214 does indicate that he deployed 
somewhere with the squadron.  Therefore the RO 


needs to obtain a complete copy of the veteran's service 
personnel records so that it can be verified whether, or not, 
the veteran served in the specified geographic area.  VA's 
duty to assist is heightened when records are in the control 
of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

The case is remanded for the following development:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  Specifically, provide the 
veteran with the required notification 
with respect to the issues of:

a.  Whether new and material 
evidence has been submitted to 
reopen a claim of entitlement to 
service connection for a 
psychiatric disorder, to include 
anxiety, schizophrenia, panic 
disorder, and personality 
disorders.

b.  Whether new and material 
evidence has been submitted to 
reopen a claim of entitlement to 
service connection for epilepsy 
and seizures.

In particular, the notification 
requirements and development procedures 
set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with 
and satisfied with respect to these 
issues.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  Verify the veteran's period of active 
service from August 1987 to July 1990 
with the National Personnel Records 
Center (NPRC), service department, or 
other appropriate records depository.  
Request a copy of the veteran's discharge 
papers, DD 214, for this period if 
available.  Additionally, a complete copy 
of the veteran's service personnel 
records from the NPRC, service 
department, or other appropriate records 
depository must be requested.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran and his 
representative must then be given an 
opportunity to respond.  

3.  Contact the veteran and request that 
he indicate if he served in the Reserves 
or National Guard subsequent to his 
separation from active Navy service in 
July 1990.  If the veteran indicates that 
he served in the Reserves or National 
Guard, then request copies of his service 
medical records and personnel records for 
this service.

4.  If, after review of evidence obtained 
above, the RO determines that medical 
examination of the veteran is necessary 
to obtain evidence necessary to 
adjudicate the veteran's claims for 
service connection, then the appropriate 
VA examination(s) should be ordered.  

5.  Following the above, the RO should 
readjudicate the veteran's claims, to 
include adjudication of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for a psychiatric disorder, to 
include anxiety, schizophrenia, panic 
disorder, and personality disorders, and 
whether new and material evidence has been 
submitted to reopen a claim of entitlement 
to service connection for epilepsy and 
seizures.  If any benefit on appeal 
remains denied, a supplemental statement 
of the case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


